Exhibit 99.1 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES SECOND QUARTER EARNINGS OF $0.34 PER SHARE; DECLARES CASH DIVIDEND NORWICH, NY (July 27, 2009) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today net income per diluted share for the three months ended June 30, 2009 of $0.34 per share, as compared with $0.45 per share for the three months ended June 30, 2008.Annualized return on average assets and return on average equity were 0.85% and 9.63%, respectively, for the three months ended June 30, 2009, compared with 1.12% and 14.49%, respectively, for the three months ended June 30, 2008.Net income for the three months ended June 30, 2009 was $11.6 million, down $3.1 million, or 21.1%, from $14.7 million for the second quarter last year.The decrease in net income for the three months ended June 30, 2009 compared with the three months ended June 30, 2008 was primarily the result of an increase in FDIC expenses, including a special assessment, and an increase in the provision for loan and lease losses. Net income per diluted share for the six months ended June 30, 2009 was $0.74 per share, as compared with $0.88 per share for the six months ended June 30, 2008.Annualized return on average assets and return on average equity were 0.92% and 10.82%, respectively, for the six months ended June 30, 2009, compared with 1.10% and 14.09%, respectively, for the six months ended June 30, 2008.Net income for the six months ended June 30, 2009 was $24.6 million, down $3.7 million, or 13.2%, from the six months ended June 30, 2008.The decrease in net income for the six months ended June 30, 2009 compared with the six months ended June 30, 2008 was primarily the result of an increase in FDIC expenses, including a special assessment, and an increase in the provision for loan and lease losses. Like all FDIC insured financial institutions, the Company has been subjected to substantial increases in FDIC recurring premiums, as well as a special assessment levied by the FDIC in the second quarter of 2009, which had a significant impact on 2009 second quarter and year to date earnings.For the three months ended June 30, 2009, FDIC expenses increased $3.8 million over the three months ended June 30, 2008, including the special assessment of approximately $2.5 million.For the six months ended June 30, 2009, FDIC expenses increased $5.2 million over the six months ended June 30, 2008, including the aforementioned special assessment.Excluding the effect of the FDIC premiums increases and special assessment, net income per diluted share would have been $0.41 per diluted share for the three months ended June 30, 2009 and $0.84 per diluted share for the six months ended June 30, 2009. NBT President and CEO Martin Dietrich said: “I am pleased with our results for the first six months of the year, which are consistent with our all time record earnings in 2008, but for increased FDIC and pension expenses.In addition, asset quality indicators continue to hold up well relative to national and local trends, despite an increase in nonaccrual loans this quarter.We have continued to take advantage of our strong earnings momentum to fund new initiatives, such as expansion into Vermont, technology investments and branch upgrades.Recently, NBT received national recognition applauding our performance when we were ranked 19th on US Banker’s 2009 Top 100 Mid-Tier Banks and Thrifts list and ranked 39th on the Bank Director’s 2008 Bank Performance Scorecard of 150 national banks.” Page 1 of 13 Loan and Lease Quality and Provision for Loan and Lease Losses Nonperforming loans at June 30, 2009 were $40.2 million or 1.10% of total loans and leases compared with $26.5 million or 0.73% at December 31, 2008.The increase in nonperforming loans at June 30, 2009 was primarily the result of an increase in nonaccrual loans, due in large part to four commercial credits and two agricultural credits which were identified as potential problem loans in prior quarters.The four commercial credits consisted of a community center, a motel, a real estate holding company and a machine and tool manufacturer.The allowance for loan and lease losses totaled $62.7 million at June 30, 2009, as compared with $58.6 million at December 31, 2008.This increase was due primarily to an increase in specific reserves on two of the aforementioned commercial credits and both of the aforementioned agricultural credits.The Company’s allowance for loan and lease losses was 1.72% of loans and leases at June 30, 2009, compared with 1.60% at December 31, 2008.Past due loans as a percentage of total loans decreased to 0.81% at June 30, 2009, as compared with 0.91% at December 31, 2008. The Company recorded a provision for loan and lease losses of $9.2 million during the second quarter of 2009 compared with $5.8 million during the second quarter of 2008.The increase in the provision for loan and lease losses for the three months ended June 30, 2009 was due primarily to an increase in specific reserves on certain impaired loans.Net charge-offs totaled $5.8 million for the three month period ending June 30, 2009, down from $7.8 million for the three months ending June 30, 2008, due primarily to a charge-off related to one large commercial loan during the second quarter of 2008.Net charge-offs to average loans and leases for the three months ended June 30, 2009 were 0.63%, compared with 0.88% for the three months ended June 30, 2008. The Company recorded a provision for loan and lease losses of $15.7 million during the six months ended June 30, 2009 compared with $12.3 million during the six months ended June 30, 2008.The increase in the provision for loan and lease losses for the six months ended June 30, 2009 was due primarily to an increase in specific reserves on certain impaired loans.Net charge-offs totaled $11.5 million for the six month period ending June 30, 2009, down from $12.0 million for the six months ending June 30, 2008.Net charge-offs to average loans and leases for the six months ended June 30, 2009 were 0.63%, compared with 0.68% for the six months ended June 30, 2008. Net Interest Income Net interest income was up 4.4% to $48.1 million for the three months ended June 30, 2009 compared with $46.0 million for the three months ended June 30, 2008. The Company’s fully taxable equivalent (FTE) net interest margin was 3.95% for the three months ended June 30, 2009, as compared with 3.94% for the three months ended June 30, 2008.In addition, the Company experienced a 3.5% growth in average earning assets for the three months ending June 30, 2009 as compared with the three months ending June 30, 2008, due primarily to increases in average loans and leases and average short-term interest bearing accounts.As a result of our excess liquidity, our Federal Funds sold position had a negative impact of11 bp on our net interest margin for the three months ended June 30, 2009. Although the yield on interest earning assets decreased 60 basis points, the yield on interest bearing liabilities declined 69 basis points, which contributed to the increase in the net interest margin for the three months ended June 30, 2009 compared to the same period for 2008.The yield on time deposits was 2.72% for the three months ended June 30, 2009, as compared with 3.72% for the three months ended June 30, 2008.The yield on money market deposit accounts was 1.33% for the three months ended June 30, 2009, as compared with 1.65% for the three months ended June 30, 2008.The yield on short term borrowings declined 172 basis points for the three months ended June 30, 2009 as compared to the three months ended June 30, 2008 as a result of the 175 basis point drop in the Fed Funds Target Rate from 2.00% at June 30, 2008 to 0.25% at June 30, 2009. Page 2 of 13 Net interest income was up 6.8% to $96.2 million for the six months ended June 30, 2009 compared with $90.1 million for the six months ended June 30, 2008. The Company’s fully taxable equivalent (FTE) net interest margin was 4.02% for the six months ended June 30, 2009, as compared with 3.89% for the six months ended June 30, 2008.In addition, the Company experienced a 3.3% growth in average earning assets for the six months ending June 30, 2009 as compared with the six months ending June 30, 2008, due primarily to an increase in average loans and leases.As a result of our excess liquidity, our Federal Funds sold position had a negative impact of6 bp on our net interest margin for the six months ended June 30, 2009. Although the yield on interest earning assets decreased 58 basis points, the yield on interest bearing liabilities declined 83 basis points, which contributed to the increase in the net interest margin for the six months ended June 30, 2009 compared to the same period for 2008.The yield on time deposits was 2.84% for the six months ended June 30, 2009, as compared with 3.95% for the six months ended June 30, 2008.The yield on money market deposit accounts was 1.34% for the six months ended June 30, 2009, as compared with 2.01% for the six months ended June 30, 2008.The yield on short term borrowings declined 224 basis points for the six months ended June 30, 2009 as compared to the six months ended June 30, 2008 as a result of the aforementioned drop in the Fed Funds Target Rate. Noninterest Income Noninterest income for the three months ended June 30, 2009 was $19.8 million, up $3.4 million or 20.9% from $16.4 million for the same period in 2008.The increase in noninterest income was due primarily to an increase in insurance and broker/dealer revenue, which increased approximately $2.9 million for the three month period ended June 30, 2009 as compared with the three month period ended June 30, 2008.This increase was due primarily to revenue generated by Mang Insurance Agency, LLC, which was acquired during the third quarter of 2008.In addition, retirement plan administration fees increased approximately $0.5 million for the three month period ended June 30, 2009 as compared with the three month period ended June 30, 2008 as a result of organic growth from new business.These increases were partially offset by a decrease in trust administration income of approximately $0.3 million for the three months ended June 30, 2009 as compared with the three months ended June 30, 2008 due primarily to a decline in the market value of trust assets under administration. Noninterest income for the six months ended June 30, 2009 was $39.4 million, up $6.9 million or 21.3% from $32.5 million for the same period in 2008.The increase in noninterest income was due primarily to an increase in insurance and broker/dealer revenue, which increased approximately $7.1 million for the six month period ended June 30, 2009 as compared with the six month period ended June 30, 2008.This increase was due primarily to revenue generated by Mang Insurance Agency, LLC as previously mentioned.In addition, retirement plan administration fees increased approximately $0.6 million for the six month period ended June 30, 2009 as compared with the six month period ended June 30, 2008 as a result of organic growth from new business.These increases were partially offset by a decrease in trust administration income of approximately $0.7 million for the six months ended June 30, 2009 as compared with the six months ended June 30, 2008 due primarily to a decline in the market value of trust assets under administration. Page 3 of 13 Noninterest Expense and Income Tax Expense Noninterest expense for the three months ended June 30, 2009 was $41.9 million, up from $35.4 million for the same period in 2008.FDIC expenses increased approximately $3.8 million for the three months ended June 30, 2009, compared with the same period in 2008.This increase was due in large part to the special assessment imposed by the FDIC totaling approximately $2.5 million during the second quarter of 2009.In addition, recurring FDIC premiums increased to $1.5 million for the three months ended June 30, 2009 as compared with $0.2 million for the same period last year.Salaries and employee benefits increased $3.0 million, or 18.0%, for the three months ended June 30, 2009 compared with the same period in 2008.This increase was due primarily to increases in full-time-equivalent employees during 2009, largely due to the aforementioned acquisition and new branch activity.In addition, the Company experienced increases of approximately $0.7 million and $0.4 million in pension and medical expenses, respectively, for the three months ended June 30, 2009 as compared with the same period in 2008.Amortization of intangible assets was $0.8 million for the three months ended June 30, 2009, up from $0.4 million for same period in 2008 due to the aforementioned acquisition.These increases were partially offset by a decrease in other operating expenses.For the three month period ended June 30, 2009, other operating expenses totaled $3.7 million, down $1.3 million or 25.8%, from $5.0 million for the three months ended June 30, 2008.This decrease resulted primarily from the settlement of a lease residual insurance policy for $1.2 million during the second quarter of 2009.Income tax expense for the three month period ended June 30, 2009 was $5.2 million, down from $6.5 million for the same period in 2008.The effective rates were 31.0% and 30.9% for the three month periods ended June 30, 2009 and 2008, respectively. Noninterest expense for the six months ended June 30, 2009 was $84.2 million, up from $69.5 million for the same period in 2008.FDIC expenses increased approximately $5.2 million for the six months ended June 30, 2009, compared with the same period in 2008.This increase was due in large part to the special assessment imposed by the FDIC totaling approximately $2.5 million during the second quarter of 2009.In addition, recurring FDIC premiums increased to $3.1 million for the six months ended June 30, 2009 as compared with $0.4 million for the same period last year.Salaries and employee benefits increased $7.7 million, or 22.9%, for the six months ended June 30, 2009 compared with the same period in 2008.This increase was due primarily to increases in full-time-equivalent employees during 2009, largely due to the aforementioned acquisition and new branch activity.In addition, the Company experienced increases of approximately $1.5 million and $0.9 million in pension and medical expenses, respectively, for the six months ended June 30, 2009 as compared with the same period in 2008.Amortization of intangible assets was $1.6 million for the six months ended June 30, 2009, up from $0.8 million for same period in 2008 due to the aforementioned acquisition.Income tax expense for the six month period ended June 30, 2009 was $11.1 million, down from $12.5 million for the same period in 2008.The effective rates were 31.0% and 30.5% for the six month periods ended June 30, 2009 and 2008, respectively. Balance Sheet Total assets were $5.4 billion at June 30, 2009, up $81.0 million or 1.5% from $5.3 billion at December 31, 2008.Loans and leases were $3.6 billion at June 30, 2009 and December 31, 2008.Total deposits were $4.1 billion at June 30, 2009, up $134.8 million or 3.4% from December 31, 2008.The increase from December 31, 2008 was due in large part to a $216.2 million, or 11.5%, increase in NOW, savings and money market accounts, partially offset by a $124.2 million decrease in time deposits.Stockholders’ equity was $482.1 million, representing a total equity-to-total assets ratio of 8.90% at June 30, 2009, compared with $431.8 million or a total equity-to-total assets ratio of 8.09% at December 31, 2008. Page 4 of 13 Stock Repurchase Program The Company made no purchases of its common stock securities during the six months ended June 30, 2009.At June 30, 2009, there were 1,000,000 shares available for repurchase under a previously announced stock repurchase plan.This plan was authorized on January 28, 2008 in the amount of 1,000,000 shares and expires on December 31, 2009. Dividend Declared The NBT Board of Directors declared a 2009 third-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on September 15, 2009, to shareholders of record as of September 1, 2009. Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, NY, with total assets of $5.4 billion at June 30, 2009. The company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 123 locations, including 84 NBT Bank offices in upstate New York, 38 Pennstar Bank offices in northeastern Pennsylvania, and one office in Burlington, Vermont.EPIC Advisors, Inc., based in Rochester, NY, is a full-service 401(k) plan recordkeeping firm.Mang Insurance Agency, LLC, based in Binghamton, NY, is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.com and www.manginsurance.com. Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page 5 of 13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Percent Change Change (dollars in thousands, except per share data) Three Months Ended June 30, Net Income $ $ $ ) -21 % Diluted Earnings Per Share $ $ $ ) -24 % Weighted Average Diluted Common Shares Outstanding 6 % Return on Average Assets (1) % % -0.27
